DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Notice of Allowance/Examiner’s Comment
Amendments to first paragraph of specification and to claims 7 and 16-18 filed 31 January 2022 are okay to enter. Application remains in condition for allowance. 



REASONS FOR ALLOWANCE
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2014/0027356 to Ito.
Ito teaches a microparticle sorting apparatus “A” and microchip (1a) that is mounted on the microparticle sorting apparatus “A” (see Fig. 1 and [0030]). Microchip (1a) comprises: main channel (15), corresponding to a main flow path, which is where the sheath fluid channels (14) and the sample fluid channel (12) containing microparticles merge; and waste channel (17), corresponding to a branch flow path, that branches from the main channel (15) (see Fig 2 and [0036]-[0038]); wherein, as shown in Fig. 2, the cross-sectional area of a portion of the main channel (15) decreases toward the branch start position. Ito inherently teaches a radius of curvature R of a side wall of the main channel (15) and a side wall of the waste channel (17) (see Fig. 2). 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        


/CHRISTINE T MUI/Primary Examiner, Art Unit 1797